DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 14 November 2022. Claims 1-6 are currently pending.
Drawings
	The drawings are objected to under 37 CFR 1.83(a) (see below). The drawings must show every feature of the invention specified in the claims. Therefore, the “support mounting” as required by claims 4 and 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Note: The examiner recognizes the applicant’s statement on numbered page 4 of the response indicating the submission of a corrected Fig. 1 to address the drawing objections above. However, the examiner can find no corrected Fig. 1 in the response.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 6, it appears that the phrase “the direction of” should read “a direction of.”
In line 10, it appears that the phrase “the moveable third elongated member is fixed (12)” should read “the moveable third elongated member (12) is fixed.”
Claim 4 is objected to because of the following informality:
In line 2, it appears that the phrase “the posture measuring device 1” should read “the posture measuring device (1).”
Claim 6 is objected to because of the following informalities:
In line 11, it appears that the phrase “the spine” should read “a spine.”
In line 16, it appears that the phrase “the posterior aspect” should read “a posterior aspect.”
In line 17, it appears that the phrase “the inner surface” should read “the inner edge.”
In line 19, it appears that the phrase “the patient” should read “the subject.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisel (U.S. Patent 2,053,810).
Bisel discloses (as to claim 1) a posture measuring device (see Figure 1) comprising a first elongated member (i.e. member defined by 11 and 12), a second elongated member (16) rigidly attached at (see page 1, column 1, lines 42-47) a right-angle to (i.e. right-angle relative to portion of 16 connected to 11/12, see Figure 3) the first elongated member (i.e. there is nothing disclosed to indicate that the first and second elongated members are not attached at a right-angle relative to one another), and a moveable third elongated member (22) slidably disposed on (i.e. via the interaction between 11/12 and 17) the first elongated member, wherein the first elongated member has an inner edge (i.e. right-most edge of 11/12 as best seen in Figure 3) facing an inner edge (i.e. bottom-most edge of 16 as best seen in Figure 3) of the second elongated member, and wherein the moveable third elongated member having a proximal end (i.e. end adjacent 25 as best seen in Figure 1) can extend beyond the first elongated member in a direction of (i.e. left-to-right direction as best seen in Figure 3), and parallel to, the second elongated member (i.e. there is nothing disclosed to indicate that the second and third elongated members are not parallel relative to one another), and wherein the device can be raised or lowered (i.e. the device as a whole is fully capable of being raised or lowered by a user to move it to another location), and wherein a distance (i.e. a distance between 17 and 22 as best seen in Figure 3) between the second elongated member and the moveable third elongated member is capable of being fixed (i.e. via 17, see page 1, column 2, line 45 – page 2, column 1, line 9), wherein (as to claim 2) the device further comprising a channel (i.e. channel defined between 11 and 12 as best seen in Figure 1) traversing the first elongated member and capable of slidably receiving (i.e. through the channel and 17) the moveable third elongated member in a direction (i.e. left-to-right direction as best seen in Figure 3) parallel to the second elongated member (i.e. there is nothing disclosed to indicate that the second and third elongated members are not parallel relative to one another), wherein (as to claim 3) the device further comprising at least one retaining shelf (17) disposed on (i.e. via the channel) the first elongated member and capable of slidably receiving the moveable third elongated member in a direction (i.e. left-to-right direction as best seen in Figure 3)) parallel to the second elongated member (i.e. there is nothing disclosed to indicate that the second and third elongated members are not parallel relative to one another), wherein (as to claim 4) the device further comprising a support mounting (10) attached to (i.e. via the interaction between 10 and 11/12) the posture measuring device, and wherein (as to claim 5) the support mounting is a floor stand (see Figure 1) (see Figures 1-7, and page 1, column 1, line 24 – page 2, column 2, line 34).
Allowable Subject Matter
Claim 6 is allowed.
Response to Arguments
The applicant's arguments filed on 14 November 2022 have been fully considered but they are not persuasive.
On numbered pages 5 and 6 of the response, the applicant argues that Bisel fails to disclose wherein the proximal end (18) of the moveable third elongated member (12) can extend beyond the first elongated member (10) in a direction of, and parallel to, the second elongated member (11). As can be seen in the rejection above, the examiner did not map these claim limitations as such. The examiner stated that Bisel discloses a first elongated member (11/12), as second elongated member (16), and a third elongated member (22) having a proximal end (i.e. end adjacent 25). As such and in light of Figure 3, it is the examiner’s position that the proximal end (i.e. end adjacent 25) of the moveable third elongated member (22) is fully capable of extending beyond the first elongated member (11/12) in a direction of (i.e. left-to-right direction as best seen in Figure 3), and parallel to, the second elongated member (16).
As to the added limitations, please see the rejection above as to how they are being interpreted by the examiner.
	Note: As the examiner agrees with the mis-referenced “moveable third elongated member” (i.e. that should have been referenced as 22, not 17), and has included the interpretation that Bisel discloses the limitations of claim 3, a 2nd Non-Final Rejection is being issued as opposed to a Final Rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775